DETAILED ACTION
This office action is in response to claims filed 19 March 2020.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request to File Form PTO/SB/439 Authorization for Communication via Email
The examiner encourages the applicant to proactively file Form PTO/SB/439 to facilitate processing of the internet communication authorization should prosecution of the application require email communication in the future. This form is available at www.uspto.gov/patent/patents-forms. See MPEP 502.03 for more information.

Drawings
The drawings are objected to because the first drawing is labeled “Figure 1A” but is referred to in the specification as “Figure 1”. Please correct the first drawing to read “Figure 1”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claims are objected to because of the following informalities:
i.	Claim 1 is objected to because in line 9, “corresponding a second” should read “corresponding to a second”.  
ii.	Claim 12 is objected to because in line 1, “first” should read “the first”.
iii.	Claim 16 is objected to because in line 10, “or” should read “
Appropriate correction is required. The examiner asks the applicant for assistance in identifying and correcting any/all additional minor informalities that were unintentionally not identified herein.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “distributor” in claims 1, and 6, and “scheduler” in claim 2.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, where the distributor and scheduler are software modules each executed by one or more computing processors, or by a single computing processor (see [0036] of the specification).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13,
i.	In lines 3-4: It is not particularly pointed out or distinctly claimed whether “a software application” refers to the first application launched by the first worker module, the second application launched by the second worker module, or whether the first and second worker modules are themselves applications that launch other applications. For examination purposes, the examiner will interpret the worker modules to be software applications that launch other software applications.

Regarding claims 17, and 18 (line numbers correspond to claim 17),
i.	In lines 25-26: It is not particularly pointed out or distinctly claimed whether the third instance of the application is being “re-executed”, or simply being “executed” for the first time. Since the third instance of the application was not previously executed, how can it be “re-executed?” For examination purposes, the examiner will interpret this as “executing” the third instance of the application. The same rationale is used in the rejection of “re-executing, by the second computer node, a fourth instance of the application” in claim 18.

Allowable Subject Matter
Claims 1-7 are allowed over the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. Patent No.: US 6,850,947 B1 (hereafter Chung), in view of Yen et al. Pub. No.: US 2019/0020540 A1 (hereafter Yen), in view of Zelenov et al. Patent No.: US 10,776,148 B1 (hereafter Zelenov).

Regarding claim 8, Chung teaches the invention substantially as claimed, including:
A method, comprising: 
displaying, at a display device (Column 5, Lines 1-3: Devices which may be coupled to computer system 10 include a display device 28 for displaying information to a computer user): 
a first input field corresponding to a first user-entered task parameter for defining a user-controlled parallel processing task of a dataset (Column 5, Lines 63-66: In the present embodiment, data partitions are user defined. In one embodiment, the user is prompted, by means of a graphical user interface selection mechanism (i.e., a displayed” first input field”) to define data partitions)…
receiving, at a user input device: the first user-entered task parameter…displaying: the first user-entered task parameter in the first input field (Column 5, Line 67-Column 6, Line 1: The received user input is then use to structure the extracted source data into partitions)…
generating a script comprising: the first user-entered task parameter…transmitting the script to a distributor (Column 10, Lines 4-11: A computer readable medium having stored therein instructions (i.e., “scripts”) for causing a computer to implement a method (i.e., “distributer” implements the script as the method)…said method comprising the steps of…partitioning formerly un-partitioned data from said source containing data so as to form a plurality of non overlapping data portions (i.e., a script is generated that partitions the data according to the user input, and therefore is considered to “comprise” the user input)); 
in response to receiving the script: generating, by the distributor, an index of values of the dataset corresponding to the first user-entered task parameter (Column 6, Lines 3-8: Data partitions are defined by evenly dividing data into a user-defined number of data partitions. The present embodiment also allows for data partitioning using key ranges (i.e., “index” of ranges of values of the data), referred to hereinafter as “key range partitioning” that partitions data based on key ranges within a source data base (e.g. the key ranges of Oracle and Sybase databases)); 

While Chung teaches a first input field that enables a user to divide input data, Chung does not explicitly disclose:
displaying at a display device:
a second input field corresponding a second user-entered task parameter for defining the user-controlled parallel processing task of the dataset; and 
a third input field corresponding a third user-entered task parameter for defining the user-controlled parallel processing task of the dataset;
receiving, at a user input device: 
the second user-entered task parameter; and 
the third user-entered task parameter; 
displaying: 
the second user-entered task parameter in the second input field; and 
the third user-entered task parameter in the third input field;
generating a script comprising: 
the second user-entered task parameter; and 
the third user-entered task parameter;

However, in analogous art, Yen teaches:
displaying at a display device ([0098] FIGS. 12A-12E show a screen (i.e., “display device”) images of a configuration interface 1200 that allows for configuration of the hardware in the network system by a user):
a second input field corresponding a second user-entered task parameter for defining the user-controlled parallel processing task of the dataset; and a third input field corresponding a third user-entered task parameter for defining the user-controlled parallel processing task of the dataset; receiving, at a user input device: the second user-entered task parameter; and the third user-entered task parameter; displaying: the second user-entered task parameter in the second input field; and the third user-entered task parameter in the third input field ([0100] FIG. 12B shows the selection of the configure cluster interface stage 1212 that causes a configure cluster interface 1220 to be displayed that allows a user to enter expected workload requirements used by the templates generated by the process in FIG. 9…The over[all] workload selection fields 1222 allow a user to select the number of virtual machines (i.e., “worker modules”) per node and per cluster (i.e., parameters of a workload, or “task” include a user-entered parameter that is a number of virtual machine modules per node/cluster used to execute the workload, representing a second input field that is displayed, and which receives user input)… The node count field 1228 shows the number of allocated nodes, which allows a user to set nodes for Ceph storage, DPDK and SROV functions (i.e., a number of nodes used in executing the workload represents a third input that is displayed, and which receives user input));
generating a script comprising: the second user-entered task parameter; and the third user-entered task parameter ([0105] The flow diagrams in Figs. 2, 6, and 9 are representative of example machine readable instructions (i.e., “script”) for the deployment server 200 in Fig. 2 to provide the correct software and hardware configuration for a rack system (i.e., a script is generated that provides the hardware configuration according to the user input, and is therefore considered to “comprise” the user inputs));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Yen’s teaching of generating a hardware configuration based on user defined inputs of VMs per node, and number of nodes, with Chung’s teaching of partitioning and distributing data for processing on distributed nodes, to realize, with a reasonable expectation of success, a system that receives user input on how to partition data, as in Chung, for distribution to a user defined number of VMs per node an a user defined number of nodes, as in Yen. A person of ordinary skill would have been motivated to make this combination to enable a user more flexibility and control over defining a hardware configuration.

While Chung teaches a first input field that enables a user to divide input data, the combination of Chung and Yen does not explicitly disclose:
assigning, by the distributor, a first value of the index of values to a first worker module; 
assigning, by the distributor, a second value of the index of values to a second worker module; 
assigning, by the distributor, the first worker module to a first computing node or a second computing node; and 
assigning, by the distributor, the second worker module to the first computing node or the second computing node; 
launching, by the first worker module, a first application; 
launching, by the second worker module, a second application different than the first application; 
executing, by the first computing node or the second computing node, the first application; and 
executing, by the first computing node or the second computing node, the second application, wherein the first application and the second application are executed in parallel.

However, in analogous art, Zelenov teaches:
assigning, by the distributor, a first value of the index of values to a first worker module; assigning, by the distributor, a second value of the index of values to a second worker module (Column 10, Lines 53-60: At step 304, the computation application 124 (i.e., “distributor”) may divide the input data set into a first chunk for the parent VM (i.e., first “worker module”) and a second chunk for the at least one child VM (i.e., second “worker module”) by determining a starting pointer (i.e., first and second chunks are defined by pointers representing first and second values of an “index”) for each chunk. In some aspects, the computation application 124 may divide the input data into a plurality of chunks having a predetermined chunk size, wherein the plurality of chunks includes the first chunk and the second chunk); 
assigning, by the distributor, the first worker module to a first computing node or a second computing node; and assigning, by the distributor, the second worker module to the first computing node or the second computing node (Column 10, Lines 45-52: At step 302, the computation application 124 may clone the parent VM to generate at least one child VM. The child VM comprises a linked clone VM executing on a same host as the parent VM. In some aspects, the computation application 124 may perform a live migration of the at least one child VM to a second host, wherein the at least one child VM is cloned in an iterative or recursive manner on the second host (i.e., parent and child VMs are assigned to either a first host, or “computing node”, or on separate first and second hosts, or “computing nodes”)); 
launching, by the first worker module, a first application; launching, by the second worker module, a second application different than the first application; executing, by the first computing node or the second computing node, the first application; and executing, by the first computing node or the second computing node, the second application, (Column 4, Lines 39-41: At least one of the virtual machines 120 includes a computation application 124 configured to perform one or more computations on an input data set 152 (i.e., Fig. 1 shows each VM and VM clone launching and executing computation application 124, and 124A, representing first and second applications respectively)) wherein the first application and the second application are executed in parallel (Column 1, Lines 8-10: Systems and methods of computational processing data sets in a parallelized manner).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Zelenov’s teaching of partitioning data and allocating the data to applications executing within virtual machines assigned to hosts, with the combination of Chung and Yen’s teaching of allocating user partitioned data to tasks in pipelines, to realize, with a reasonable expectation of success, a system that allocates user partitioned data, as in Chung, to applications executing within virtual machines assigned to hosts, as in Zelenov. A person of ordinary skill would have been motivated to make this combination to enable light and medium scale data processing to be performed on traditional data centers with low cost and difficulty (Zelenov Column 1, Lines 14-40).

Regarding claim 9, Zelenov further teaches:
launching, by the first worker module, a first instance of the distributor; partitioning, by the first instance of the distributor, the dataset based on the index of values; and distributing, by the first instance of the distributor, a first portion of the user-controlled parallel processing task of the dataset to the first computing node or the second computing node (Column 10, Lines 53-60: At step 304, the computation application 124 (i.e., “first instance of a distributor”) may divide the input data set into a first chunk for the parent VM (i.e., first “worker module”) and a second chunk for the at least one child VM (i.e., second “worker module”) by determining a starting pointer (i.e., first and second chunks are defined by pointers representing first and second values of an “index”) for each chunk. In some aspects, the computation application 124 may divide the input data into a plurality of chunks having a predetermined chunk size, wherein the plurality of chunks includes the first chunk and the second chunk (i.e., first chunk represents a first portion of a parallel processing task distributed to the parent VM). Column 3, Lines 35-39: The system 100 generally includes one or more virtual machines 120 that can be created on a host 101 that includes system hardware 102, a host operating system 114, and a virtual machine monitor 110 (also known as a hypervisor or a virtualizer (i.e., a first chunk for parent VM is distributed to the underlying hardware resources of the host of parent VM)).  

Regarding claim 10, Zelenov further teaches:
launching, by the second worker module, a second instance of the distributor; partitioning, by the second instance of the distributor, the dataset based on the index of values; and distributing, by the second instance of the distributor, a second portion of the user- controlled parallel processing task of the dataset to the first computing node or the second computing node (Column 2, Lines 3-11: In another aspect, cloning the parent VM and dividing the input data set further includes cloning the parent VM to generate a child VM, and dividing the input data set into the first chunk for the parent VM and the second chunk for the child VM, in an iterative or recursive manner, with each corresponding chunk acting as the input data set for a next iteration, and with each corresponding VM acting as the parent VM for the next iteration, and until a threshold size of the input data set has been reached (i.e., in a next iteration, the child VM (second worker module) acts as the parent VM). Column 10, Lines 53-60: At step 304, the computation application 124 (i.e., “second instance of a distributor”) may divide the input data set into a first chunk for the parent VM (i.e., the second “worker module”) and a second chunk for the at least one child VM (i.e., third “worker module”) by determining a starting pointer (i.e., chunks are defined by pointers representing first and second values of an “index”) for each chunk. In some aspects, the computation application 124 may divide the input data into a plurality of chunks having a predetermined chunk size, wherein the plurality of chunks includes the first chunk and the second chunk (i.e., second chunk represents a second portion of a parallel processing task distributed to the child VM acting as the parent VM in a next iteration). Column 3, Lines 35-39: The system 100 generally includes one or more virtual machines 120 that can be created on a host 101 that includes system hardware 102, a host operating system 114, and a virtual machine monitor 110 (also known as a hypervisor or a virtualizer (i.e., a second chunk for the child VM acting as the parent in a next iteration is distributed to the underlying hardware resources of the host of child VM acting as the parent)). 

Regarding claim 11, Zelenov further teaches:
assigning, by the distributor, the first worker module only to the first computing node; assigning, by the distributor, the second worker module only to the second computing node; and assigning, by the distributor, a third worker module only to the first computing node (Column 1, Lines 51-56: The method includes…cloning the parent VM to generate at least one child VM, wherein the child VM comprises a linked clone VM executing on a same host as the parent VM. Column 5, Lines 28-34: In one or more aspects, the VM manager 140 may be configured to load balance the VMs 120 over the host servers 101 in the server farm. As such, in response to detecting one of the host servers 101 in the farm becomes polluted with cloned virtual machines, the VM manager 140 may “live migrate” one or more VMs to other free host servers in the farm (i.e., migrating a single VM from a first host comprising a plurality of VMs to a second host causes at least a first and third VM to be assigned to the first host and a second VM to be reassigned to the second host)).  

Regarding claim 12, Chung further teaches:
first user-entered task parameter comprises: a single partition key associated with a first subset of data in the dataset; a second partition key associated with a second subset of data in the data set and the first partition key; a range of dates corresponding to the data in the dataset; a list of files wherein the list of files form the dataset; or a list of directories wherein the list of directories comprises the list of files that form the dataset (Column 6, Lines 3-8: Data partitions are defined by evenly dividing data into a user-defined number of data partitions. The present embodiment also allows for data partitioning using key ranges (i.e., “index” of ranges of values of the data), referred to hereinafter as “key range partitioning” that partitions data based on key ranges within a source data base (e.g. the key ranges of Oracle and Sybase databases) (i.e., key ranges input by the user represent a partition keys associated with each of the ranges of data including a first and second range, or subset of data)).

Regarding claim 13, Yen further teaches:
the second user-entered task parameter comprises a first number of worker modules for executing the user-controlled parallel processing task, wherein each worker module is a software application implemented on a respective computing node; and the third user-entered task parameter comprises a second number of computing nodes for the executing the user-controlled parallel processing task ([0100] FIG. 12B shows the selection of the configure cluster interface stage 1212 that causes a configure cluster interface 1220 to be displayed that allows a user to enter expected workload requirements used by the templates generated by the process in FIG. 9…The over[all] workload selection fields 1222 allow a user to select the number of virtual machines (i.e., “worker modules”, which are software representations, or “applications” of underlying physical hardware (see Microsoft Computer Dictionary Fifth Edition, Page 554 “virtual machine”)) per node and per cluster (i.e., parameters of a workload, or “task” include a user-entered parameter that is a number of virtual machine modules per node/cluster used to execute the workload, representing a second input field that is displayed, and which receives user input)… The node count field 1228 shows the number of allocated nodes, which allows a user to set nodes for Ceph storage, DPDK and SROV functions (i.e., a number of nodes used in executing the workload represents a third input that is displayed, and which receives user input)).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chung, in view of Yen, in view of Zelenov, as applied to claim 8 above, and in further view of Maclinovsky et al. Patent No.: US 11,237,870 B1 (hereafter Maclinovsky).

Regarding claim 14, while Zelenov teaches executing portions of user input using virtual machines on different host nodes, the combination of Chung, Yen, and Zelenov does not explicitly disclose:
determining a first duration of generating first data results corresponding to the executing, by the first computing node or the second computing node, the first application; 
in response to determining the first duration: 
replacing the first user-entered task parameter with another first user-entered task parameter; 
replacing the second user-entered task parameter with another second user-entered task parameter; or 
replacing the third user-entered task parameter with another third user-entered task parameter; and 
re-executing, by the first computing node or the second computing node, the first application based on the another first user-entered task parameter, the another second user- entered task parameter, or the another third user-entered task parameter; and determining a second duration of generating second data results corresponding to the re-executing, by the first computing node or the second computing node, the first application, wherein the first duration of time is different than the second duration of time.  

	However, in analogous art, Maclinovsky teaches:
determining a first duration of generating first data results corresponding to the executing, by the first computing node or the second computing node, the first application; in response to determining the first duration (Column 40, Lines 28-43: Receiving, over one or more networks, a request to automatically make modifications to a quantity of virtual machine computing instances in a group of virtual machine computing instances executing a program on behalf of a user within a cloud-based program execution service, wherein the request specifies a performance metric to monitor and multiple thresholds relating to the performance metric including: a first threshold for the performance metric that, when reached, triggers an increase to the quantity, and a second threshold for the performance metric that, when reached, triggers a decrease to the quantity; in response to a first determination that the performance metric has reached any of the thresholds (i.e., determining performance representing a duration of time taken to execute an application, reaches a first threshold duration of time), making a first modification to the quantity of virtual machine computing instances in the group): 
replacing the first user-entered task parameter with another first user-entered task parameter; replacing the second user-entered task parameter with another second user-entered task parameter; or replacing the third user-entered task parameter with another third user-entered task parameter (Column 2, Lines 19-34: In at least some embodiments, the program execution capacity being managed includes a group of one or more computing nodes that are provided for use by a user in executing one or more programs. In addition, the group of computing nodes associated with a user may be dynamically modified while in use in order to manage an amount of program execution capacity that is available to the user from the computing nodes of the group. The modifications to the group of computing nodes associated with a user may have various forms in various embodiments (e.g., to modify a quantity of computing nodes in the group, such as by dynamically adding and/or removing computing nodes), and may be initiated in various manners in various embodiments (e.g., based on dynamic instructions specified by the user, based on automated determinations of satisfaction of triggers that are previously defined by the user, based on automated operations of a service that is providing the computing nodes of the group, etc (i.e., the triggers comprise user specified amounts of virtual machines, representing second user-entered task parameters defining a number of worker modules. See also Fig. 2A, triggers 250)); and 
re-executing, by the first computing node or the second computing node, the first application based on the another first user-entered task parameter, the another second user- entered task parameter, or the another third user-entered task parameter; and determining a second duration of generating second data results corresponding to the re-executing, by the first computing node or the second computing node, the first application, wherein the first duration of time is different than the second duration of time (Column 40, Lines 44-50: monitoring the performance metric during a cooldown period after making the first modification; and in response to a second determination that the performance metric has reached any of the thresholds (i.e., the cooldown period represents a re-execution of a software application using the modified number of virtual machines during which performance is measured again)).  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Maclinovsky’s teaching of determining when virtual machine performance triggers a user-defined increase or decrease in the number of virtual machines, and re-measuring performance during a cooldown phase, with the combination of Chung, Yen, and Zelenov’s teaching of allocating a user defined number of virtual machines to execute applications, to realize, with a reasonable expectation of success, a system having a user-defined number of virtual machines, as in Yen, and triggering a user-defined increase or decrease in the quantity of virtual machines, and re-execution of an application in response to performance metrics reaching a threshold, as in Maclinovsky. A person of ordinary skill would have been motivated to make this combination to provision, administer, and manage physical computing resources in a data center in a simple manner (Maclinovsky Column 1, Lines 18-38).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chung, in view of Yen, in view of Zelenov, as applied to claim 8 above, and in further view of Evans et al. Pub. No.: US 2015/0235014 A1 (hereafter Evans).

Regarding claim 15, while Chung teaches receiving user defined task parameters, the combination of Chung, Yen, and Zelenov does not explicitly disclose:
a fourth user-entered task parameter defining a number of central processing unit (CPU) cores assigned to the first computing node; and a fifth user-entered task parameter defining available capacity of the first computing node. 

	However, in analogous art, Evans teaches:
a fourth user-entered task parameter defining a number of central processing unit (CPU) cores assigned to the first computing node; and a fifth user-entered task parameter defining available capacity of the first computing node ([0063] In block 646, the process receives a user selection of hardware…For a dedicated server (i.e., first node), the user has the ability to specify the data center location, and a number of parameters for the processor, such as manufacture, type, number of processors (i.e., number of CPU processors, or “cores”), CPU speed, bus speed, cache capacity, and RAM capacity (i.e., “capacities”)…In block 654, the requested dedicated or virtual server is reserved, and is deployed in block 656. The process ends in block 658). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Evans’s teaching of a user specified server processor number and capacity, with the combination of Chung, Yen, and Zelenov’s teaching of a user specified number of server nodes to realize, with a reasonable expectation of success, a system enabling a user to specify a number of server nodes, as in Yen, as well as a number of processors and capacity in a server node, as in Evans. A person of ordinary skill would have been motivated to make this combination to enable a user to have more fine-grained control over the nodes of their compute environment.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chung, in view of Yen, in view of Zelenov, in view of Evans, as applied to claim 15 above, and in further view of Maclinovsky.

Regarding claim 16, while Zelenov teaches executing portions of user input using virtual machines on different host nodes, the combination of Chung, Yen, Zelenov, and Evans does not explicitly disclose:
determining a first duration of generating first data results corresponding to the executing, by the first computing node or the second computing node, the first application; 
determining whether the first duration meets a predefined duration value; and in response to the first duration exceeding the predefined duration value: 
replacing: the fourth user-entered task parameter with another fourth user-entered task parameter; or the fifth user-entered task parameter with another fifth user-entered task parameter; or
re-executing, by the first computing node or the second computing node, the first application based on the another fourth user-entered task parameter, or the another fifth user-entered task parameter; and 
determining a second duration of generating second data results corresponding to the re-executing, by the first computing node or the second computing node, the first application.  

	However, in analogous art, Maclinovsky teaches:
determining a first duration of generating first data results corresponding to the executing, by the first computing node or the second computing node, the first application (Column 31, Line 67-Column 32, Line6: Monitoring or otherwise interacting with one or more of the computing nodes 360 to track use of those computing nodes, such as to determine current actual program execution capacity of a computing node group and/or to determine current performance characteristics corresponding to some or all computing nodes of a computing node group); 
determining whether the first duration meets a predefined duration value; and in response to the first duration exceeding the predefined duration value (Column 6, Lines 10-30: Users may predefine various types of triggers related to dynamically modifying program execution capacity for groups of computing nodes, and those triggers may be later used to initiate corresponding automated dynamic program execution capacity modifications for computing node groups of the users…a trigger may be defined that specifies a particular absolute or relative change in computing node quantity or aggregate amount of one or more computing resources, such as may be triggered if one or more indicated performance characteristics of the computing node group reach a specified threshold or otherwise satisfy a specified criteria): 
replacing: the fourth user-entered task parameter with another fourth user-entered task parameter; or the fifth user-entered task parameter with another fifth user-entered task parameter (Column 2, Lines 19-34: In at least some embodiments, the program execution capacity being managed includes a group of one or more computing nodes that are provided for use by a user in executing one or more programs. In addition, the group of computing nodes associated with a user may be dynamically modified while in use in order to manage an amount of program execution capacity that is available to the user from the computing nodes of the group (i.e., user modified capacity is the modification of the fifth user-entered task parameter with another fifth user-entered task parameter). The modifications to the group of computing nodes associated with a user may have various forms in various embodiments (e.g., to modify a quantity of computing nodes in the group, such as by dynamically adding and/or removing computing nodes), and may be initiated in various manners in various embodiments (e.g., based on dynamic instructions specified by the user, based on automated determinations of satisfaction of triggers that are previously defined by the user, based on automated operations of a service that is providing the computing nodes of the group, etc); or
re-executing, by the first computing node or the second computing node, the first application based on the another fourth user-entered task parameter, or the another fifth user-entered task parameter; and determining a second duration of generating second data results corresponding to the re-executing, by the first computing node or the second computing node, the first application (Column 8, Lines 19-26: A desired computing node quantity for the computing node group, such as may be initially set by an associated user when the computing node group is initiated, and may be modified by satisfaction of triggers and/or dynamically specified user requests; an actual computing node quantity of the currently available computing nodes of the group (e.g., as determined by continuous or repeated monitoring of the computing nodes of the group) (i.e., execution of applications are repeated and monitored for performance to determine whether the performance meets a trigger)).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Maclinovsky’s teaching of determining when node performance triggers a user-defined increase or decrease in the capacity of the nodes, and re-measuring performance, with the combination of Chung, Yen, Zelenov, and Evans’s teaching of allocating a user defined capacity to nodes to execute applications, to realize, with a reasonable expectation of success, a system having a user-defined capacity of nodes, as in Evans, and triggering a user-defined increase or decrease in the capacity of the nodes, and re-execution of an application in response to performance metrics reaching a threshold, as in Maclinovsky. A person of ordinary skill would have been motivated to make this combination to provision, administer, and manage physical computing resources in a data center in a simple manner (Maclinovsky Column 1, Lines 18-38).

Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. Pub. No.: US 2020/0034178 A1 (hereafter Gupta), in view of Zelenov, in view of Maclinovsky.

Regarding claim 17, Gupta teaches the invention substantially as claimed, including:
A method, comprising: 
receiving at a user input device a first value of a first user-entered task parameter for defining a user-controlled parallel processing task… and a second value of a second user-entered task parameter for defining the user-controlled parallel processing task ([0079] At operation 510, the task dispatcher 420 receives the completed service definition template back from the user via the management system 410. [0061] The service definition may include…number of instances of the virtual machine or container that need to be maintained to ensure high availability. [0028] Although only a single instance of the user virtual machine 120A, 120B, and 120C and a single instance of the container 135A, 135B, and 135C is shown on each of the respective first node 105, the second node 110, and the third node 115, in other embodiments, the number of the user virtual machines and the number of containers on each of the first, second, and third nodes may vary to include additional user virtual machines and containers. The number of user virtual machines and the number of containers on each of the first node 105, the second node 110, and the third node 115 may be different (i.e., user specifies different numbers of virtual machines at each node (first and second user-entered task parameters) that are used to execute software application tasks)); and 
in response to receiving the first value of the first user-entered parameter and the second value of the second user-entered parameter, executing, by a first computing node, a first instance of an application…wherein the processing of the first instance of the application is based on the first value of the first user-entered task parameter and executing, by a second computing node, a second instance of the application…wherein the processing of the second instance of the application is based on the second value of the second user-entered task parameter ([0055] The node 300 also includes the virtual machines 315 and 320. Unlike the containers 305 and 310 which share the guest OS 355, each of the virtual machines 315 and 320 has its own instance of a guest OS. For example, the virtual machine 315 operates on a guest OS 360, while the virtual machine 320 operates on a guest OS 365. Similar to the containers 305 and 310, each of the virtual machines 315 and 320 is configured for running an application. For example, the virtual machine 315 is configured for running an application 370, while the virtual machine 320 is configured for running an application 375. The applications 370 and 375 are similar to the applications 335 and 340 (i.e., applications are executed by the number of virtual machine instances at each node as specified by the service definition template representing the values of the first and second user entered parameters)); 

While Gupta teaches receiving user input defining a number of virtual machines at a plurality of different nodes, Gupta does not explicitly disclose:
defining a user-controlled parallel processing task of a dataset;
executing, by a first computing node, a first instance of an application for processing a first portion of the user-controlled processing task of the dataset;
executing, by a second computing node, a second instance of the application for processing a second portion of the user-controlled processing task of the dataset
wherein the first instance and the second instance of the application are executed in parallel;

However, in analogous art, Zelenov teaches:
defining a user-controlled parallel processing task of a dataset (Column 4, Lines 39-41: At least one of the virtual machines 120 includes a computation application 124 configured to perform one or more computations on an input data set 152).
executing, by a first computing node, a first instance of an application for processing a first portion of the user-controlled processing task of the dataset; executing, by a second computing node, a second instance of the application for processing a second portion of the user-controlled processing task of the dataset (Column 10, Lines 45-52: At step 302, the computation application 124 may clone the parent VM to generate at least one child VM. The child VM comprises a linked clone VM executing on a same host as the parent VM. In some aspects, the computation application 124 may perform a live migration of the at least one child VM to a second host, wherein the at least one child VM is cloned in an iterative or recursive manner on the second host (i.e., parent and child VMs are assigned to either a first host, or “computing node”, or on separate first and second hosts, or “computing nodes”) (i.e., Fig. 1 shows each VM and VM clone launching and executing computation application 124, and 124A, representing first and second applications respectively that process portions of user input data on different hosts, or nodes)); wherein the first instance and the second instance of the application are executed in parallel (Column 1, Lines 8-10: Systems and methods of computational processing data sets in a parallelized manner)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Zelenov’s teaching of executing applications on virtual machines of different nodes that process portions of user input data, with Gupta’s teaching of different numbers of virtual machines executing applications on different nodes as specified by a user, to realize, with a reasonable expectation of success, a system that executes applications on different numbers of virtual machines on different nodes, as specified by a user, as in Gupta, where the applications execute in parallel to process portions of user input data, as in Zelenov. A person of ordinary skill would have been motivated to make this combination to enable light and medium scale data processing to be performed on traditional data centers with low cost and difficulty (Zelenov Column 1, Lines 14-40).

While Zelenov teaches processing portions of input data using virtual machine applications, the combination of Gupta and Zelenov does not explicitly disclose:
determining whether a first performance metric of the processing of the first portion of the application meets a predetermined threshold; 
in response to determining that the first performance metric does not meet the predetermined threshold, receiving, at the user input device, a third value of the first user-entered task parameter, wherein: 
the third value is different than the first value; and 
the third value replaces the first value; and 
in response to receiving the third value of the first user-entered parameter, re-executing, by the first computer node, a third instance of the application for processing the first portion of the user-controlled processing task of the dataset, wherein the processing of the third instance of the application is based on the third value of the first user-entered task parameter.

However, in analogous art, Maclinovsky teaches:
determining whether a first performance metric of the processing of the first portion of the application meets a predetermined threshold (Column 40, Lines 28-43: Receiving, over one or more networks, a request to automatically make modifications to a quantity of virtual machine computing instances in a group of virtual machine computing instances executing a program on behalf of a user within a cloud-based program execution service, wherein the request specifies a performance metric to monitor and multiple thresholds relating to the performance metric including: a first threshold for the performance metric that, when reached, triggers an increase to the quantity, and a second threshold for the performance metric that, when reached, triggers a decrease to the quantity; in response to a first determination that the performance metric has reached any of the thresholds (i.e., determining performance representing a duration of time taken to execute an application by the first group of virtual machines, reaches a first threshold duration of time), making a first modification to the quantity of virtual machine computing instances in the group)); 
in response to determining that the first performance metric does not meet the predetermined threshold, receiving, at the user input device, a third value of the first user-entered task parameter, wherein: the third value is different than the first value; and the third value replaces the first value (Column 2, Lines 19-34: In at least some embodiments, the program execution capacity being managed includes a group of one or more computing nodes that are provided for use by a user in executing one or more programs. In addition, the group of computing nodes associated with a user may be dynamically modified while in use in order to manage an amount of program execution capacity that is available to the user from the computing nodes of the group. The modifications to the group of computing nodes associated with a user may have various forms in various embodiments (e.g., to modify a quantity of computing nodes in the group, such as by dynamically adding and/or removing computing nodes), and may be initiated in various manners in various embodiments (e.g., based on dynamic instructions specified by the user, based on automated determinations of satisfaction of triggers that are previously defined by the user, based on automated operations of a service that is providing the computing nodes of the group, etc (i.e., the triggers comprise user specified amounts of virtual machines, representing third user-entered task parameters defining a number of worker modules that replaces the first user-entered task parameters. See also Fig. 2A, triggers 250)); and 
in response to receiving the third value of the first user-entered parameter, re-executing, by the first computer node, a third instance of the application for processing the first portion of the user-controlled processing task of the dataset, wherein the processing of the third instance of the application is based on the third value of the first user-entered task parameter (Column 40, Lines 44-50: Monitoring the performance metric during a cooldown period after making the first modification; and in response to a second determination that the performance metric has reached any of the thresholds (i.e., the cooldown period represents a re-execution of a software application using the modified number of virtual machines during which performance is measured again)).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Maclinovsky’s teaching of a user adjusting a number of virtual machines assigned to nodes based on performance measurements meeting a threshold amount, with the combination of Gupta and Zelenov’s teaching of assigning differing numbers of virtual machines to different nodes to execute applications which process different portions of user input data, to realize, with a reasonable expectation of success, a system that assigns differing numbers of virtual machines to different nodes to execute applications, as in Gupta, and allows a user to adjust the numbers of virtual machines based on performance measurements meeting a threshold amount, as in Maclinovsky. A person of ordinary skill would have been motivated to make this combination to make adjustments in virtual machine numbers improve application execution performance.

Regarding claim 18, Maclinovsky further teaches:
determining whether a second performance metric of the processing of the second portion of the application meets the predetermined threshold (Column 40, Lines 28-43: Receiving, over one or more networks, a request to automatically make modifications to a quantity of virtual machine computing instances in a group of virtual machine computing instances executing a program on behalf of a user within a cloud-based program execution service, wherein the request specifies a performance metric to monitor and multiple thresholds relating to the performance metric including: a first threshold for the performance metric that, when reached, triggers an increase to the quantity, and a second threshold for the performance metric that, when reached, triggers a decrease to the quantity; in response to a first determination that the performance metric has reached any of the thresholds (i.e., determining performance representing a duration of time taken to execute an application, such as a second application “portion” by a group of virtual machines, such as a second group of virtual machines, reaches a first threshold duration of time), making a first modification to the quantity of virtual machine computing instances in the group)); 
in response to determining that the second performance metric does not meet the predetermined threshold, receiving, at the user input device, a fourth value of the second user-entered task parameter, wherein: the fourth value is different than the second value; and the fourth value replaces the second value (Column 2, Lines 19-34: In at least some embodiments, the program execution capacity being managed includes a group of one or more computing nodes that are provided for use by a user in executing one or more programs. In addition, the group of computing nodes associated with a user may be dynamically modified while in use in order to manage an amount of program execution capacity that is available to the user from the computing nodes of the group. The modifications to the group of computing nodes associated with a user may have various forms in various embodiments (e.g., to modify a quantity of computing nodes in the group, such as by dynamically adding and/or removing computing nodes), and may be initiated in various manners in various embodiments (e.g., based on dynamic instructions specified by the user, based on automated determinations of satisfaction of triggers that are previously defined by the user, based on automated operations of a service that is providing the computing nodes of the group, etc (i.e., the triggers comprise user specified amounts of virtual machines, representing third fourth-entered task parameters defining a number of virtual machines that replaces the second user-entered task parameters. See also Fig. 2A, triggers 250)); and 
in response to receiving the fourth value of the first user-entered parameter, re-executing, by the second computer node, a fourth instance of the application for processing the second portion of the user-controlled processing task of the dataset, wherein the processing of the fourth instance of the application is based on the fourth value of the second user-entered task parameter. (Column 40, Lines 44-50: monitoring the performance metric during a cooldown period after making the first modification; and in response to a second determination that the performance metric has reached any of the thresholds (i.e., the cooldown period represents a re-execution of a software application using the modified number of virtual machines during which performance is measured again)).

Regarding claim 20, Maclinovsky further teaches:
the first value defines a first number of worker modules in a set of worker modules for the executing the first instance of the application; and the third value defines a second number of worker modules in a set of worker modules for the re-executing the third instance of the application (Column 40, Lines 28-43: Receiving, over one or more networks, a request to automatically make modifications to a quantity of virtual machine computing instances (i.e., worker modules) in a group of virtual machine computing instances executing a program on behalf of a user within a cloud-based program execution service, wherein the request specifies a performance metric to monitor and multiple thresholds relating to the performance metric including: a first threshold for the performance metric that, when reached, triggers an increase to the quantity, and a second threshold for the performance metric that, when reached, triggers a decrease to the quantity; in response to a first determination that the performance metric has reached any of the thresholds, making a first modification to the quantity of virtual machine computing instances in the group (i.e., user defined triggers change the number of virtual machine computing instances from a first number to a second number))).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta, in view of Zelenov, in view of Maclinovsky, as applied to claim 17 above, and in further view of Piga Pub. No.: US 2017/0366412 A1 (hereafter Piga).

Regarding claim 19, while Gupta teaches a user defining computing nodes, the combination of Gupta, Zelenov, and Maclinovsky does not explicitly disclose:
the first computing node comprises a first set of computing cores; 
the first value defines a first number of computing cores in a set computing cores for the executing the first instance of the application;   
the third value defines a second number of computing cores in the set of computing cores for the re-executing the third instance of the application;  

However, in analogous art, Piga teaches:
the first computing node comprises a first set of computing cores; the first value defines a first number of computing cores in a set computing cores for the executing the first instance of the application; the third value defines a second number of computing cores in the set of computing cores for the re-executing the third instance of the application ([0067] The node starts performing their assigned tasks (block 1015) (i.e., executing an “instance” of a task, or “application”). While performing an assigned task, each node monitors its progress in performing its assigned task…[0069] If the node is behind schedule (conditional block 1030, “behind schedule” leg), then the node configuration is changed (“increased”) (block 1040)…For example, increasing the node configuration involves increasing the number of active cores (i.e., changing a node configuration by replacing a second number of computing cores with an increased, fourth number of computing cores, and continuing, or “re-executing” the assigned task, as illustrated by the loop in Fig. 10));  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Piga’s teaching of increasing an amount of active cores when performance monitoring shows a node is behind schedule, with the combination of Gupta, Zelenov, and Maclinovsky’s teaching of monitoring performance of nodes to determine when to modify capacity of the nodes, to realize, with a reasonable expectation of success, a system that monitors performance of nodes, as in Maclinovsky, to determine to increase a number of cores allocated to a node, as in Piga. A person of ordinary skill would have been motivated to make this combination so that a node that is behind schedule can be identified and allocated additional resources so that it may catch up.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Breternitz et al. Pub. No.: US 2014/0047341 A1 discloses a user selecting a cluster of nodes, a workload container to execute on each node of the selected cluster, and a workload for execution on each workload container, and modifying an operational parameter of a workload container module based on user input.
	Aluru et al. Patent No.: US 9,495,486 B1 discloses a user interface allowing a user to enter in a number of desired UNIX hosts, Windows Hosts, ESX services, and a number of VMs per ESX.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Examiner, Art Unit 2195